           Case 1:19-cv-09660-LJL Document 21 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HARRY PADILLA, on behalf of himself, individually,
and on behalf of all others similarly-situated,
                                                              Docket No.: 19-cv-9660-LJL
                              Plaintiff,
                                                              [PROPOSED] JUDGMENT
          -against-

URBAN GARDEN CENTER, INC., and DIMITRI
GATANAS, individually,

                              Defendants.




        WHEREAS, on August 21, 2020, Defendants Urban Garden Center, Inc. and Dimitri

Gatanas, individually, offered that Named-Plaintiff Harry Padilla and opt-in Plaintiff Robert

Nitschke (“Plaintiffs”) take judgment against them in this action pursuant to Federal Rule of Civil

Procedure (“Fed. R. Civ. P.”) 68 in the amount of Fifty Thousand Dollars and Zero Cents

($50,000.00), inclusive of attorneys’ fees and costs; and

        WHEREAS, on August 26, 2020, Plaintiffs filed their Notice of Acceptance of this offer;

it is

        HEREBY ORDERED and ADJUDGED that judgment is hereby entered pursuant to Fed.

R. Civ. P. 68 in favor of Plaintiffs, as against Defendants Urban Garden Center, Inc. and Dimitri

Gatanas, individually, jointly and severally, in the sum of Fifty Thousand Dollars and Zero Cents

($50,000.00).

                             8 day of ______________,
        SO ORDERED, on the _____         September    2020, New York, New York:



                                              ______________________________________
                                              The Honorable Lewis J. Liman, U.S.D.J.
